Citation Nr: 1115233	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA benefits in the amount of $3461.83.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 as an infantryman and medic in the United States Army.  His military records show service in the Republic of Vietnam and that he was decorated with the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin, which denied the Veteran's application for a waiver of recovery of overpayment of VA benefits in the amount of $3461.83.  

(Also on appeal is a November 2007 rating decision of the Chicago, Illinois, VA Regional Office which, inter alia, denied the Veteran's claims of entitlement to service connection for a cognitive disorder, bilateral hearing loss, diabetes mellitus, and a left eye disorder.  These matters are addressed and adjudicated in a separate Board decision.)

For the reasons that will be discussed below, the appeal is REMANDED to the Milwaukee, Wisconsin, Pension Maintenance Center via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

With respect to the Veteran's claim for a waiver of recovery of overpayment of VA benefits in the amount of $3461.83, some relevant documents relating to this issue are not presently included in the claims file.  The May 2007 statement of the case addressing this issue had made reference to these relevant documents, but a review of the claims file indicates that they are not associated with the record at this time.  Specifically absent is the notice letter dated July 4, 2004, from the VA Debt Management Center advising the Veteran that he was overpaid VA benefits, was liable to return the amount of overpayment to VA, and had 180 days from dispatch of the letter to request a waiver of recovery of the overpaid funds.  Also absent from the record is the adverse decision of the Committee on Waivers and Compromises of the VA Pension Maintenance Center in Milwaukee, Wisconsin, dated October 13, 2005, that is being appealed to the Board.  According to the May 2007 statement of the case, the Committee on Waivers and Compromises denied the Veteran's claim for waiver of recovery of the overpayment on the basis of untimely filing of his request for a waiver.  As the outcome of this appeal turns, in significant part, on this procedural finding, and as the Board cannot make any factual determination regarding the timeliness of the Veteran's waiver application without first reviewing the actual July 4, 2004 notice letter to ascertain whether or not adequate notice in this regard was provided to the Veteran, the issue should be remanded so that this relevant document may be obtained and associated with the claims file.  Additionally, an actual copy of the October 13, 2005 decision of the Committee on Waivers and Compromises discussed above should be obtained and associated with the claims file so that the Board may have the benefit of directly reviewing this adverse decision, instead of obliquely reviewing it through the references made to this decision in the May 2007 statement of the case.           

Accordingly, in view of the foregoing discussion, the case is REMANDED to the VA Pension Maintenance Center in Milwaukee, Wisconsin, via the AMC for the following actions:

1.   The RO should contact the VA Pension Maintenance Center in Milwaukee, Wisconsin, and request that it provide VA with copies of its administrative documents and records pertaining to the Veteran's current claim for waiver of recovery of overpayment of VA benefits in the amount of $3461.83.  These documents must include, but are not limited to, a copy of the actual July 4, 2004 notice letter from the VA Debt Management Center advising the Veteran that he was overpaid VA benefits for which VA could expect to recover the amount of overpayment, and a copy of the actual October 13, 2005 decision of the Committee on Waivers and Compromises denying the Veteran's request for waiver of recovery of overpayment.

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained. 

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a waiver of recovery of overpayment of VA benefits in the amount of $3461.83, should be readjudicated following review of the relevant evidence associated with the claims file.  If the appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue or issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK L. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


